Exhibit 10.1

THIRD MODIFICATION TO PROMISSORY NOTE

THIS THIRD MODIFICATION TO PROMISSORY NOTE (this “Third Note Modification”) is
made and entered into on the day and year last below written by and between
APPALACHIAN BANCSHARES, INC., a Georgia corporation (“Borrower”), and THE PARK
AVENUE BANK, a Georgia banking corporation (“Lender”).

W I T N E S S E T H:

WHEREAS, Borrower is the maker under that certain Promissory Note made payable
to the order of Lender, dated November 21, 2007, as amended by that certain
First Modification to Promissory Note, dated November 21, 2008 and that certain
Second Modification to Promissory Note, dated May 20, 2009 (collectively, the
“Note”), which Note evidences a loan from Lender to Borrower in the current
principal amount of FOUR MILLION NINE HUNDRED SIXTY TWO THOUSAND ONE HUNDRED
FIVE AND 63/100 DOLLARS ($4,962,105.63) (“Loan”); and

WHEREAS, the Loan is further evidenced and secured by that certain Loan and
Stock Pledge Agreement dated November 21, 2007 between Borrower and Lender, as
amended by that certain First Amendment to Loan and Stock Pledge Agreement,
dated November 21, 2008, that certain Second Amendment to Loan and Stock Pledge
Agreement, dated as May 20, 2009 and that certain Third Amendment and
Restatement of Loan and Stock Pledge Agreement, dated as of the date hereof
(collectively, the “Pledge Agreement”), and by certain other documents and
instruments executed and delivered in connection with the Loan transaction to
further evidence and/or secure the Loan (the Note, the Pledge Agreement and said
other documents and instruments being hereinafter referred to collectively as
the “Loan Documents”); and

WHEREAS, Lender is the current holder of the Note, the Pledge Agreement and the
other Loan Documents; and

WHEREAS, Borrower and Lender are desirous of entering into this Third Note
Modification for the purpose of (i) extending the Maturity Date of the Note to
July 30, 2010; and (ii) amending and modifying certain of the other terms and
provisions of the Note.

NOW, THEREFORE, for and in consideration of the sum of TEN AND NO/100 DOLLARS
($10.00), the premises and covenants herein contained, and other good and
valuable consideration in hand received by each party from the other, the
receipt, adequacy and sufficiency of which is hereby acknowledged, Borrower and
Lender hereby covenant and agree as follows:

1. The Note is hereby amended and modified as follows:

 

  (a) The term “Loan Agreement” shall mean that Loan and Stock Pledge Agreement
entered into by and by and between Maker and Payee, dated November 21, 2007, as
amended by that certain First Amendment to Loan and Stock Pledge Agreement,
dated November 21, 2008, that certain Second Amendment to Loan and Stock Pledge
Agreement, dated as of May 20, 2009 and that certain Third Amendment and
Restatement of Loan and Stock Pledge Agreement, dated as of the July 30, 2009.



--------------------------------------------------------------------------------

  (b) The term “Maturity Date” is amended and modified to substitute the date
“July 30, 2010” for the date “March 21, 2009” therein.

 

  (c) The following paragraph shall be deleted:

“Subject to the terms and conditions of the Loan Agreement, the Lender will make
advances of the principal amount hereunder as requested from time to time by the
Borrower. Each such advance will reduce the remaining commitment to lend
hereunder and repayments of advances shall permit the Borrower to receive a
re-advance of such funds.”

and replaced with the following:

“Subject to the terms and conditions of the Loan Agreement, the Lender will make
advances of the principal amount hereunder as requested from time to time by the
Borrower. Each such advance will reduce the remaining commitment to lend
hereunder. As of July 30, 2009, the Note has been fully drawn and no additional
future advances of principal are available under the Note.”

 

  (d) The following sentence shall be deleted from the third paragraph on page 2
of the original Promissory Note:

“Interest shall be payable in arrears as of the end of each calendar quarter
with the first payment of interest being payable on January 15, 2008 and the
15th day of the month of each calendar quarter thereafter.”

and replaced with the following:

“Beginning on July 30, 2009 and continuing thereafter, interest shall be payable
in arrears with interest being payable on August 30, 2009 and the 30th day of
each calendar month thereafter except February where interest is due on the
28th.”

 

  (e) The following shall be added: “This Note is secured by the pledge of 1,000
shares of Appalachian Community Bank, F.S.B. common stock having a par value of
$0.01 per share pursuant to the terms of the Loan Agreement.”

2. This Third Note Modification is executed solely for the purpose of modifying
and amending the Note, and nothing contained in this Third Note Modification
shall be deemed to constitute a novation of the Note, the other Loan Documents
or of the indebtedness evidenced and secured thereby. With reference thereto,
Borrower and Lender hereby further expressly acknowledge and



--------------------------------------------------------------------------------

agree that the Pledge Agreement and the other Loan Documents shall remain in
full force and effect following the date of this Third Note Modification, and
that said execution and delivery shall not in any way adversely affect the lien
or existing priority of either the Pledge Agreement or any of the other Loan
Documents.

3. Borrower hereby acknowledges, ratifies and confirms all of its obligations as
set forth in the Note and hereby agrees to perform, comply with and abide by
each and every one of the covenants, agreements, conditions, stipulations, terms
and provisions contained therein, as amended and modified by this Third Note
Modification, and nothing contained herein shall otherwise invalidate, impair or
release any covenant, condition, agreement or stipulation contained in the Note.
Upon execution of this Third Note Modification, this Third Note Modification
shall be incorporated into, shall be annexed to, and shall become a part of the
Note, and, as of such date, all references to the Note contained in the Pledge
Agreement and the other Loan Documents shall thereafter be deemed to refer to
the Note, as amended and modified by this Third Note Modification.

[SIGNATURES CONTAINED ON FOLLOWING TWO PAGES]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender have executed this Third Amendment under
seal as of the 30th day of July, 2009.

 

LENDER: THE PARK AVENUE BANK By:  

/s/ R. Wesley Fuller

Name:  

R. Wesley Fuller

Title:  

Executive Vice President

  [BANK SEAL]

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 



--------------------------------------------------------------------------------

BORROWER: APPALACHIAN BANCSHARES, INC. By:  

/s/ Tracy R. Newton

Name:  

Tracy R. Newton

Title:  

President and Chief Executive Officer

Attest:  

/s/ Regina C. Todd

Name:  

Regina C. Todd

Title:  

Secretary

  [CORPORATE SEAL]